THOMPSON, Circuit Justice
(charging jury). 1st. That It did not distinctly appear from the evidence where the vessel was situated at the time the money was stolen; that the prisoner was guilty of taking the money there could be no doubt; that if the money was stolen while the vessel was on the high seas, the jury must convict the prisoner; but if it was stolen while the vessel was in the harbor of Vera Cruz, and within the Mexican I territory, that the prisoner, though morally *559guilty of the grand larceny, yet he could not be punished by this court, as it had no jurisdiction in the matter, and he must be accordingly acquitted. That the act of 1790 did not authorize the United States courts to try persons for crimes committed within a foreign territory, although upon the seas where the tide ebbs and flows; that the high seas were, properly speaking, within the territory of no state or country, but wherever there was a local jurisdiction, it appears to have been excepted from the jurisdiction of the United States courts on the seas, as respects that territory.
The.jury retired, and were unable to agree upon their verdict, whereupon the district attorney entered a nolle prosequi.